DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 04/19/2021 has been accepted and entered. Accordingly, Claims 1 and 7 have been amended. Claims 4-5 and 10-11 are canceled.
Claims 1-3, 6-9 and 12 are pending in this application.

Response to Arguments
Applicant’s arguments: see Pages 4-5 of the Amendment filed 04/19/2021, with respect to claims 1-3, 6-9 and 12, in conjunction with amendments “transmitting a channel state information reference signal (CSI-RS) configuration request, based on a synchronization signal (SS) block of a cell which is not a serving cell (non-serving cell) for the UE; receiving a CSI-RS configuration for the cell, based on transmitting the CSI-RS configuration request; receiving a CSI-RS of the cell based on the CSI-RS configuration, the CSI-RS configuration including a SS block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell” have been fully considered and are persuasive. Therefore, rejections of claims 1-3, 6-9 and 12 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “transmitting a channel state information reference signal (CSI-RS) configuration request, based on a synchronization signal (SS) block of a cell which is not a serving cell (non-serving cell) for the UE; receiving a CSI-RS configuration for the cell, based on transmitting the CSI-RS configuration request;
receiving a CSI-RS of the cell based on the CSI-RS configuration, the CSI-RS configuration including a SS block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Sun et al. (U.S Patent Application Publication No. US 2016/0013984 A1), which is directed to an evolved universal terrestrial radio access (E-UTRA) system; and teaches that a method of performing a radio resource management (RRM) measurement by user equipment (UE) in a wireless communication system; receiving a channel state information reference signal (CSI-RS) configuration for a cell; receiving a CSI-RS of the cell/base station based on the CSI-RS configuration information which includes the RRM measurement type information, carrier type information, the signal type information and measurement item information to perform RRM measurement and, receiving a CSI-RS of the cell/base station based on the CSI-RS configuration    	                                                            	                                                                         	Sadiq et al. (U.S Patent Application Publication No. US 2018/0205585 A1), which is directed to wireless communications system; and teaches that the CSI-RS configuration is including a synchronization signal (SS) block index that represents an SS block quasi co-located (QCL) with the CSI-RS among a plurality of SS blocks of the cell and, the CSI-RS configuration including a synchronization signal (SS) block index which has a QCL relationship with SS block transmission and, the CSI-RS predefined configuration including a synchronization signal (SS) block index representing quasi co-located (QCL) relationship between the SS block index and CSI-RS index among a plurality of the SS blocks 305 of the cell (paragraphs [0073]-[0074] Fig.3A-B).

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “transmitting a channel state information reference signal (CSI-RS) configuration request, based on a synchronization signal (SS) block of a cell which is not a serving cell (non-serving cell) for the UE; receiving a CSI-RS configuration for the cell, based on transmitting the CSI-RS configuration request; receiving a CSI-RS of the cell based on the CSI-RS configuration, the CSI-RS configuration including a SS block index that represents an SS block quasi co-located with the CSI-RS among a plurality of SS blocks of the cell” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414